Name: Commission Regulation (EC) NoÃ 93/2005 of 19 January 2005 amending Regulation (EC) NoÃ 1774/2002 of the European Parliament and of the Council as regards processing of animal by-products of fish origin and commercial documents for the transportation of animal by-productsText with EEA relevance
 Type: Regulation
 Subject Matter: transport policy;  health;  deterioration of the environment;  environmental policy;  animal product;  fisheries
 Date Published: nan

 21.1.2005 EN Official Journal of the European Union L 19/34 COMMISSION REGULATION (EC) No 93/2005 of 19 January 2005 amending Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards processing of animal by-products of fish origin and commercial documents for the transportation of animal by-products (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (1), and in particular Article 32(1) thereof, Whereas: (1) Annex V, Chapter III of Regulation (EC) No 1774/2002 sets out the processing methods for animal by-products. For animal by-products of fish origin processing method 6 is provided for in that Chapter but the processing parameters are not specified. (2) The Scientific Steering Committee has issued a number of opinions addressing the safety of animal by-products including fish. According to those opinions the risk of transmissible spongiform encephalopathies (TSEs) arising from animal by-products of fish origin is negligible. (3) The Scientific Committee on Animal Health and Animal Welfare adopted a report on the use of fish by-products in aquaculture at its meeting of 26 February 2003. (4) It is appropriate to lay down the requirements for the processing of animal by-products of fish origin in line with those opinions and reports. (5) It is appropriate to lay down different processing methods for materials likely to contain high or low numbers of pathogens, excluding bacterial spores. (6) Annex II, Chapter III of Regulation (EC) No 1774/2002 provides for a commercial document to accompany animal by-products and processed products during transportation. It is appropriate to lay down a model for that commercial document. (7) Regulation (EC) No 1774/2002 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annexes V and II to Regulation (EC) No 1774/2002 are amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 January 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 668/2004 (OJ L 112, 19.4.2004, p. 1). ANNEX Annexes V and II to Regulation (EC) No 1774/2002 are amended as follows: (1) In Annex V, Chapter III, Method 6 is replaced by the following: Method 6 (For Category 3 animal by-products of fish origin only) Reduction 1. The animal by-products must be reduced to at least: (a) 50 mm in case of heat treatment in accordance with paragraph 2(a); or (b) 30 mm in case of heat treatment in accordance with paragraph 2(b). They must then be mixed with formic acid to reduce and maintain the pH to 4,0 or lower. The mixture must be stored for at least 24 hours pending further treatment. Time and temperature 2. Following reduction, the mixture must be heated to: (a) a core temperature of at least 90 °C for at least 60 minutes; or (b) a core temperature of at least 70 °C for at least 60 minutes. When using a continuous flow system, the progression of the product through the heat converter must be controlled by means of mechanical commands limiting its displacement in such a way that at the end of the heat treatment operation the product has undergone a cycle which is sufficient in both time and temperature. (2) In Annex II, the following Chapter is added as Chapter X: CHAPTER X Commercial document 1. The following commercial document shall accompany animal by-products and processed products during transportation. However, Member States may decide to use a different commercial document for animal by-products and processed products transported within the same Member State. 2. Where more than one transporter is involved, each transporter shall fill in a declaration as referred to in point 7 of the commercial document, which shall be part of the document. MODEL COMMERCIAL DOCUMENT FOR THE TRANSPORTATION WITHIN THE EUROPEAN COMMUNITY OF ANIMAL BY-PRODUCTS AND PROCESSED PRODUCTS Notes: (a) Commercial documents shall be produced, according to the layout of the model appearing in this Annex. It shall contain, in the numbered order that appears in the model, the attestations that are required for the transportation of animal by-products and processed products derived therefrom. (b) It shall be drawn up in one of the official languages of the EU Member State of origin or the EU Member State of destination, as appropriate. However, it may also be drawn up in other EU languages, if accompanied by an official translation or if previously agreed by the competent authority of the Member State of destination. (c) The commercial document must be produced at least in triplicate (one original and two copies). The original must accompany the consignment to its final destination. The receiver must retain it. The producer must retain one of the copies and the carrier the other. (d) The original of each commercial document shall consist of a single page, both sides, or, where more text is required it shall be in such a form that all pages needed are part of an integrated whole and indivisible. (e) If, for reasons of identification of the items of the consignment, additional pages are attached to the document, these pages shall also be considered as forming part of the original of the document by the application of the signature of the responsible person, in each of the pages. (f) When the document, including additional pages referred to in (e), comprises more than one page, each page shall be numbered  (page number) of (total number of pages)  at the bottom and shall bear the code number of the document that has been designated by the responsible person at the top. (g) The original of the document must be completed and signed by the responsible person. In doing so, the responsible person shall ensure that the principles of documentation as laid down in Annex II, Chapter III of Regulation (EC) No 1774/2002 are followed. The commercial document must specify:  the date on which the material was taken from the premises,  the description of the material, including the identification of the material, the animal species for Category 3 material and processed products derived therefrom destined for use as feed material and, if applicable, the ear-tag number,  the quantity of the material,  the place of origin of the material,  the name and the address of the carrier,  the name and the address of the receiver and, if applicable, its approval number, and  if appropriate, the approval number of the plant of origin, and the nature and the methods of the treatment. (h) The colour of the signature of the responsible person shall be different to that of the printing. (i) The commercial document must be kept for a period of at least two years for presentation to the competent authority to verify the records referred to in Article 9 of Regulation (EC) No 1774/2002.